In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of Claims
Claims 1-3, 6, 11 and 15-16 are currently under examination. Claims 4-5, 7-10 and 12-14 are withdrawn from consideration as non-elected species. 
Allowable Subject Matter
Claims 1-16 are allowed.
The closest prior is Chen et al. (US 2009/0162550 A1).
Chen et al. teach a composition solution for chemical vapor deposition comprising vapor deposition precursors including bis-(N, N’-di-iso-propyl-acetamidinato) copper(I) having the copper bonded to two amidinate ligands as shown below (applicant's metal precursor)([0014]-[0121]), 

    PNG
    media_image1.png
    118
    150
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    49
    334
    media_image2.png
    Greyscale

and a suitable amine solvent (i.e., triethylamine, tertiary amine) to dissolve the precursor to form a solution ([0113]):

    PNG
    media_image3.png
    65
    320
    media_image3.png
    Greyscale

However, Chen et al. fail to teach or suggest a solution comprising tri-n-butylamine, tri-n-pentylamine, tri-n-hexylamine, tri-n-heptylamine and tri-n-octylamine as per applicant claim 1 and 15.
Neither Chen et al. nor prior arts of the record specifically teaches or suggests the solution composition as per applicant claims 1 and 15. Therefore, the claims 1 and 15 are allowed. As such, the dependent claims 2-12 and 16 are allowed. 
  As such, a process of using the allowed solution composition for chemical vapor deposition as per applicant claim 13 is allowed.
  As such, a process of using the allowed solution composition for atomic layer deposition as per applicant claim 14 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUN QIAN
Examiner
Art Unit 1738



/YUN QIAN/           Primary Examiner, Art Unit 1738